Citation Nr: 0317845	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-07 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo





INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  In June 1993 and May 1994, the RO denied the veteran's 
claim of service connection for PTSD.  He did not appeal 
either of those decisions, despite being notified of them and 
apprised of his procedural and appellate rights.

2.  Additional evidence since has been received, however, 
which is so significant that it must be considered to fairly 
decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The June 1993 and May 1994 decisions denying the claim 
for service connection for PTSD are final.  38 U.S.C.A. § 
7104 (West 2002);  38 C.F.R. §§ 3.104, 20.1103 (2002).

2.  New and material evidence has been received since the 
June 1993 and May 1994 decisions to reopen this claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 1993, the RO denied service connection for PTSD on 
the basis that the veteran served in Vietnam as a mechanic; 
there was no competent evidence that he was involved in 
combat; his claimed stressors occurred when he was performing 
solitary guard duty; his service medical records were 
negative for any findings or complaints of a psychiatric 
disorder; and his treating physician, Dr. Sutherland, 
diagnosed PTSD but attributed it to a post-service eye injury 
in 1986, not to service in the military.  In a February 1992 
progress note, Dr. Sutherland noted that the veteran did not 
have psychiatric symptomatology until he sustained that eye 
injury.  

Other evidence of record consisted of a May 13, 1987, VA 
medical record in which a psychiatric consultation was 
requested.  The provisional diagnosis was PTSD due to 
Vietnam.  On May 18, 1987, a VA social worker assessment 
noted that the veteran did not engage in combat in Vietnam, 
and his roughest experience was "being homesick."  The 
assessment was below normal IQ, dependent personality, and 
anxiety/depression secondary to normal life.  A VA 
psychological assessment was also conducted.  The 
psychologist noted that the veteran sustained no wounds, did 
not engage in combat, and had no dreams or residual PTSD-like 
symptoms.  The assessment was some situational anxiety.  A 
September 1989 VA outpatient treatment note indicated that 
the veteran presented with adjustment disorder, 
non-specific auditory hallucinations, decreased 
concentration, and depression.  In 1990, the veteran 
complained of insomnia secondary to nightmares.  
In March 1991, he was discharged from the VA neuropsychiatric 
clinic.  The subsequent diagnosis was questionable 
psychiatric problem and he was referred to the VA social work 
service.  

In April 1993, the veteran was requested to provide 
information to verify his alleged in-service stressors.  But 
he did not provide that information.  

A May 1994 decision also denied service connection for PTSD.  
The veteran was notified of both decisions and his appellate 
rights.  He did not appeal, however.  

Since the veteran did not timely appeal either of those RO 
decisions, they became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  Furthermore, because he did 
not appeal those decisions, this, in turn, means there must 
be new and material evidence during the years since to reopen 
his claim and warrant further consideration of it on a de 
novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's May 1994 decision, before 
proceeding further, because this preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the Board 
finds that no such evidence has been submitted, the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id., at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  However, 
when determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Since, however, the well-
grounded requirement has been totally eliminated by the 
Veterans Claims Assistance Act of 2000 (VCAA), the Board need 
only consider whether new and material evidence has been 
submitted to reopen the claim and, if so, may proceed 
directly to adjudicate it on the full merits assuming the 
VCAA notice and duty to assist requirements have been 
satisfied.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2002); Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association 
(DSM- IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 
4.125.



The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  If VA determines the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of service." See 38 U.S.C.A. § 1154(b); 
38 C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at

In August 1996, the veteran filed a petition seeking to 
reopen his claim for service connection for PTSD.

In connection with his application to reopen, the Board notes 
that evidence associated with the record includes December 
1997 VA social worker progress notes indicating the veteran 
suffers from PTSD stemming from incidents that occurred when 
he was on guard duty in Vietnam.  In addition, in March 1998, 
a VA psychiatrist stated that the veteran's condition is 
consistent with PTSD.  VA outpatient treatment records in 
1999 noted that the veteran had complained of nightmares and 
flashbacks to his Vietnam experiences, and PTSD again was 
diagnosed.  

This additional evidence, received since the RO last denied 
the claim in 1993 and 1994, is particularly significant and 
material as this is the first evidence of record diagnosing 
PTSD stemming from the veteran's claimed experiences 
in Vietnam (as opposed to, for example, his eye injury after 
service in 1986).  Other previously considered VA records 
also only contained a provisional diagnosis of PTSD, which 
subsequently was ruled out.  So there was even legitimate 
reason to question whether the veteran even had the 
condition, much less due to his service in Vietnam (as 
opposed to his eye injury after service in 1986).

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for PTSD.

As briefly mentioned earlier, on November 9, 2000, the 
President signed into law the VCAA-which since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The implementing regulations are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  Although § 3.156 was revised and contains a slightly 
different definition of what constitutes new and material 
evidence, this change only applies to petitions to reopen 
that were filed on or after August 29, 2001.  The veteran 
petitioned the RO to reopen his claim prior to that date, so 
his case was considered under the former regulation.  
This small difference in definition is inconsequential, 
though, because the Board is reopening his claim, regardless, 
and ordering further development of it before making a 
decision on the merits.


ORDER

As new and material evidence has been received, the claim of 
service connection for PTSD is reopened.  The appeal is 
allowed to this extent, and this extent only, subject to the 
further development discussed below.


REMAND

Since new and material evidence has been received, VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  This includes 
obtaining all relevant records.

Although the veteran has received a diagnosis of PTSD 
stemming from his alleged Vietnam experiences, these 
experiences have not been verified.  The RO already has 
requested that he furnish a list of his claimed in-service 
stressor events, however, he failed to respond to that 
inquiry.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1991) (The duty to assist is not always a one-way street.  
A veteran must accept some responsibility toward verification 
of his alleged stressors, and the requirement to provide the 
requested names, dates and places concerning a stressor 
during active military service does not place an impossible 
or onerous task on him).  In light of the recent reopening of 
his claim, the RO should give the veteran another opportunity 
to provide a comprehensive list of his claimed in-service 
stressor events.  And if he provides sufficient information, 
the RO must seek verification of this information from the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (formerly the U.S. Army & Joint Services 
Environmental Support Group (ESG)).

The veteran also has indicated he receives Social Security 
Administration (SSA) disability insurance benefits, perhaps 
for the condition at issue.  So VA must obtain these records.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Finally, the duty to assist also includes, when necessary to 
decide a case, an obligation to conduct a thorough and 
contemporaneous examination to obtain a medical opinion.  
38 U.S.C.A. § 5103A(d) (2002); see also Green v. Derwinski, 
1 Vet. App. 121 (1991).  If a verified stressor is obtained, 
the veteran should be scheduled for another PTSD examination 
to confirm whether he currently suffers from a current 
disability attributable to PTSD due to a verified stressor 
event in service or other disease or injury which was 
incurred in or aggravated by service.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated him for a 
psychiatric disorder since service, the records of 
which are not already on file.  With his 
authorization, obtain records from each health care 
provider he identifies.

2.  Also ask the veteran to provide a 
detailed statement discussing his alleged 
stressful incidents in service or 
stressors which have been identified in 
connection with his claimed PTSD.  He 
should be informed of his personal 
responsibility and critical need to 
provide this information to support his 
claim.  This includes any helpful 
information pertaining to his guard duty 
in Vietnam.  He also should be asked to 
provide any witness statements or other 
corroborating evidence.

3.  Request all documents and other records 
pertaining to an award of benefits from the SSA, 
and specifically request copies of the medical 
records upon which the SSA based its decision and a 
copy of the decision, itself.

4.  If it is determined the veteran did not engage 
in combat with the enemy in Vietnam, or that his 
alleged stressor is not combat related, then 
attempt to verify his purported stressors in 
service by all appropriate means.  This includes, 
if necessary, contacting the USASCRUR or other 
appropriate authority.



5.  Prepare a list of the stressors that were 
confirmed or, if applicable, those presumed to be 
credible if the veteran engaged in combat and his 
stressors are combat related

6.  If there is proof of at least one stressor, 
schedule the veteran for a VA psychiatric 
examination to obtain a medical opinion indicating 
whether it is at least as likely as not that he has 
PTSD due to that stressor(s).  Notify the examiner 
that only those stressors that were confirmed, or 
otherwise presumed confirmed, are to be considered.  
If PTSD is diagnosed, the examiner must specify 
what specific stressor was the basis of the 
diagnosis.  Also ask that he/she discuss the 
rationale for their medical opinion based on a 
review of the other relevant evidence in the claims 
file.

7.  Readjudicate the veteran's claim for 
service connection for PTSD based on the 
additional evidence obtained.  If his 
claim continues to be denied, send him 
and his representative an appropriate 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond.  

The case should then be returned to the Board, if otherwise 
in order.  The purposes of this REMAND are to further develop 
the record and to accord the veteran due process of law.  By 
this REMAND, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



